—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 4, 1998, convicting defendant, after a nonjury trial, of attempted murder in the second degree, assault in the second degree, criminal contempt in the first degree, criminal possession of a weapon in the fourth degree and endangering the welfare of a child, and sentencing him to concurrent terms of 11 to 22 years, 2Vs to 7 years, IV3 to 4 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Contrary to defendant’s arguments, the totality of the evidence, which included defendant’s declaration of his intention to kill his estranged wife as he stabbed her in the presence of their three-year-old son, clearly established defendant’s guilt of attempted murder and endangering the welfare of a child. We see no reason to disturb the court’s credibility determinations, which are supported by the record.
We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Ellerin, Wallach and Saxe, JJ.